The offense is possessing for the purpose of sale a malt liquor containing in excess of one per cent of alcohol by volume; the punishment confinement in the penitentiary for one year.
The state's motion to dismiss the appeal must be granted. We are unable to tell from the caption when the term of court at which appellant was tried adjourned. Two dates of adjournment are shown, one September 17, 1927 and the other February 16, 1929. See Sherwood v. State, 225 S.W. 1101.
Appellant is granted fifteen days from this date in which to amend the caption.
The appeal is dismissed.
Appeal dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.